Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

I. RESPONSE TO AMENDMENT
Acknowledgment is made of the amendment filed 06/15/2022, in which:claims 20 is amended; and the rejections of the claims are traversed. Claim 20 is currently pending and an Office Action on the merits follows. 

II. ALLOWABLE SUBJECT MATTER
	Claims 1- 19 are allowable. Claims 1-17 are allowable because the cited references do not disclose all of the limitations of claim 1. Claims 18-19 are allowable because the cited references do not disclose all of the limitations of claim 18.

III. INFORMATION DISCLOSURE STATEMENT 

 	The information disclosure statement filed 06/08/2022, has been acknowledged and considered by the examiner. An initialed copy of the PTO-1449 is included in this correspondence.

IV. CLAIM REJECTIONS - 35 USC § 103 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 , if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Sakariya et al 20140159043 in view of Do US 20160148911.

Consider claim 20. Sakariya discloses a display device ([0036] active matrix display panel) comprising: 
a substrate [0058] substrate 150 supporting suppurate 102 comprising a display area (see fig 3a 3b display area 104 containing pixels) and a non-display area located outside the display area (see fig 3a 3b see peripheral outside of pixel area 104), the display area comprising a plurality of pixel areas (fig 3A-B area 106 contains pixels and area 108 contains subpixels; 
a circuit element layer (see fig 6B 102), comprising a circuit element in each of the pixel areas (see fig 6B T1 or T2), and a reference voltage line in the non-display area (ground line 144 or ground ring 116 [0040] ground tie lines and ground ring become the power line. [0006] power line 115) and electrically connected to the circuit element (see fig 6b T2 connected to power line 115); and
 a display element layer (fig 6b 126) comprising a first pixel electrode on the circuit element layer in each of the pixel areas (fig 6b electrode 142), a second pixel electrode opposite the first pixel electrode (fig 6b electrode 118), and a plurality of light-emitting elements arranged between the first pixel electrode and the second pixel electrode (fig 6a-b micro LED elements between 142 and 118), 
wherein the first pixel electrode is electrically connected to the reference voltage line in the non-display area through the circuit element (see fig 6b 116 is connected to 142 via top electrode layer 118. Note that T2 is connected to 142 and 142 is connected to bottom conductive contact 420 (fig 4D) of LED element 400 while 118 is connected to top conductive contact 452 of LED element 400 (fig 4D).)
Sakariya does not disclose wherein the second pixel electrode is around the first pixel electrode.
	Do however discloses wherein the second pixel electrode is around the first pixel electrode (see fig 5 which shows the second pixel electrode 236 around the first pixel electrode 216. And fig 8 [0124] Nano scale LED between first and second electrodes).
	
Sakariya contains a "base" device/method of display device.  Do contains a "comparable" device/method of display device that has been improved in the same way as the claimed invention.  The known "improvement" of Do could have been applied in the same way to the "base" device/method of Sakariya and the results would have been predictable and resulted in wherein the second pixel electrode is around the first pixel electrode.  Furthermore, both Sakariya and Do use and disclose similar functionality (i.e., display device using small scale LEDs) so that the combination is more easily implemented.  
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. In addition, the teachings of Do also provide the benefit of using Nano scale LEDs without causing defects such as electrical short circuit while maximizing light extraction efficiency [0002]. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.



V. RESPONSE TO ARGUMENTS

Applicant's arguments have been fully considered but are not persuasive.
Applicant argues as (page 8) that Sakariya does not disclose “wherein the first pixel electrode is electrically connected to the reference voltage line in the non-display area through the circuit element”.

The Office however respectfully disagrees. As seen in fig 6B of Sakariya 116 (in non-display area) is connected to 142 via top electrode layer 118. Note that T2 is connected to 142 and 142 is connected to bottom conductive contact 420 (fig 4D) of LED element 400 while 118 is connected to top conductive contact 452 of LED element 400 (fig 4D). further note that the conductive plates form a capacitive connection which is an electrical connection).
For at least these reasons the cited references still read on the claimed invention.





VI. CONCLUSION 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Bae et al. US 20170263178 discloses a display with micro LED.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM A KHAN whose telephone number is (571)270-7998.  The examiner can normally be reached on 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


IBRAHIM A. KHAN
Primary Examiner
Art Unit 2692


/IBRAHIM A KHAN/ 07/13/2022Primary Examiner, Art Unit 2692